Fourth Court of Appeals
                               San Antonio, Texas
                                      June 28, 2022

                                  No. 04-22-00097-CV

                                  Sharyn DACBERT,
                                Appellant/Cross-Appellee

                                            v.

 MEDICAL CENTER OPHTHALMOLOGY ASSOCIATES, L.L.P. and Michael Singer,
                     Appellees/Cross-Appellants

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-06670
                       Honorable Martha Tanner, Judge Presiding


                                     ORDER
    The Motion to Extend Time for Filing Appellees'/Cross-Appellants' Brief is hereby
GRANTED. The appellees'/cross-appellants' brief is due on or before August 8, 2022.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court